UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-4822




In Re:   URIEL MORENO-MENDOZA,




                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                        (1:04-cr-00248-NCT)


Submitted:   October 20, 2006          Decided:    November 15, 2006


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Uriel Moreno-Mendoza, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Uriel Moreno-Mendoza seeks a writ of mandamus to compel

the district court to schedule his resentencing hearing.             Moreno-

Mendoza’s resentencing hearing took place on September 28, 2006.

Accordingly,   while   we   grant    his    motion   to   proceed   in   forma

pauperis, we deny as moot his petition for writ of mandamus.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                    - 2 -